Case: 13-50427      Document: 00512629240         Page: 1    Date Filed: 05/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50427
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS ARMANDO TORRES-RIVERA, also known as Armando Rivera-Torres,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1390-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Luis Armando Torres-Rivera challenges his 36-month above-guideline
sentence imposed following his guilty-plea conviction to illegal reentry
following deportation. Torres contends that his sentence was substantively
unreasonable because it was greater than necessary to achieve the sentencing
goals set forth in 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50427    Document: 00512629240     Page: 2   Date Filed: 05/14/2014


                                 No. 13-50427


      We review objections to the substantive reasonableness of a sentence
under a deferential abuse of discretion standard. See Gall v. United States,
552 U.S. 38, 51 (2007). When the district court has imposed a sentence that
varies from the guidelines range, reasonableness review requires that we
evaluate whether the sentence “unreasonably fails to reflect the statutory
sentencing factors” set forth in § 3553(a). United States v. Smith, 440 F.3d
704, 708 (5th Cir. 2006).
      The record indicates that the district court properly considered the
arguments of counsel in mitigation of sentence and the § 3553(a) factors.
Contrary to Torres’s assertion, nothing in the record indicates that the district
court ignored counsel’s mitigation arguments. The court specifically stated
that it had taken into account the allocution of the parties, as well as the
factual information contained within the presentence report. Further, the 36-
month sentence reflected Torres’s history and characteristics, the need to
promote respect for the law, and the need to protect the public and deter future
crimes.   The sentence imposed was reasonable under the totality of the
circumstances, see United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008),
and the district court did not abuse its discretion in weighing the § 3553(a)
factors, see United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
The sentence was nine months above the top of the advisory guidelines
sentencing range. We have upheld variances considerably greater than the
increase to Torres’s sentence. E.g., Brantley, 537 F.3d at 349-50; United States
v. Herrera-Garduno, 519 F.3d 526, 531-32 (5th Cir. 2008).
      AFFIRMED.




                                       2